DISMISS; Opinion issued April 29, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-01326-CV

  GABRIEL AGUINAGA, SAN JUANA GONZALEZ-AGUINAGA, AND ALL OTHER
   OCCUPANTS OF 233 LOS CABOS DRIVE, DALLAS, TEXAS 75232, Appellants
                                V.
                  WELLS FARGO BANK, NA, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-04400-B

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is appellee’s April 4, 2013 second motion to dismiss the appeal.

Appellee contends the appeal should be dismissed for failure to prosecute. By order dated

February 8, 2013, the Court ordered appellants to file their brief by March 8, 2013 and cautioned

appellants that failure to do so will result in dismissal of their appeal. As of today’s date,

appellants have not filed a brief. Accordingly, we grant appellee’s motion and dismiss the

appeal. See TEX. R. APP. P. 42.3(b) & (c).



                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

121326F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

GABRIEL AGUINAGA, SAN JUANA                        On Appeal from the County Court at Law
GONZALEZ-AGUINAGA, AND ALL                         No. 2, Dallas County, Texas
OTHER OCCUPANTS OF 233 LOS                         Trial Court Cause No. CC-12-04400-B.
CABOS DRIVE, DALLAS, TEXAS 75232,                  Opinion delivered by Chief Justice Wright.
Appellants                                         Justices Lang-Miers and Lewis participating.

No. 05-12-01326-CV        V.

WELLS FARGO BANK, NA, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, WELLS FARGO BANK, NA, recover its costs of this
appeal from appellants, GABRIEL AGUINAGA, SAN JUANA GONZALEZ-AGUINAGA,
AND ALL OTHER OCCUPANTS OF 233 LOS CABOS DRIVE, DALLAS, TEXAS 75232.


Judgment entered April 29, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–